Appeal from an order of the Family Court, Monroe County (Joseph G. Nesser, J.), entered June 16, 2008 in a proceeding pursuant to Family Court Act article 3. The order adjudged that respondent is a juvenile delinquent and placed respondent on probation.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Respondent appeals from an order adjudicating her to be a juvenile delinquent based on the finding that she committed an act that, if committed by an adult, would constitute the crime of resisting arrest (Penal Law § 205.30). Contrary to respondent’s contention, “the evidence presented at the hearing, when viewed in the light most favorable to the presentment agency . . . , is legally sufficient to prove beyond a reasonable doubt that respondent committed the acts alleged in the petition” (Matter of Aron B., 46 AD3d 1431, 1431 [2007] [internal quotation marks omitted]). Present—Smith, J.P., Fahey Garni, Pine and Gorski, JJ.